DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicant’s amendment to the claims.  The replacement of the word “attach” with the word “associate” dramatically changes the scope of the claim an in turn clarifies the subject matter being claimed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 8, 9, 11, 12, 13, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nasu et al. [US 10,528,279] in view of Patterson et al. [US 7,962,520].
Claim 1, Nasu et al. discloses a system comprising: a first server computer hosting a virtual machine instance; a second server computer configured to host storage volumes; at least one server computer in a control plane configured to: receive a request to attach a storage volume to the virtual machine instance; and select the second server computer to host the storage volume [see Claim 2]. Nasu et al. does not teach but Patterson et al. discloses associating a storage node based on proximity information.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Nasu to include the proximity association of Patterson since doing so enables easier retrieval and communication of data since the components are closer together [Patterson Col. 7, lines 27-48].
Claims 2, Nasu et al. in view of Patterson et al. discloses the system of claim 1, wherein the proximity of the second server computer is selected to ensure that communications between the virtual machine instance and the storage volume are limited to traversing a predetermined number of switches [Patterson Col. 7, lines 27-48].
Claim 4, Nasu et al. in view of Patterson et al. discloses the system of claim 1, wherein the first server computer and second server computer are within a data center of a cloud provider [as shown in Figure 1].
Claim 6, Nasu et al. in view of Patterson et al.  discloses the system of claim 1, wherein, due to the proximity between the virtual machine instance and the storage 
Claims 7 and 8 combined are rejected using the same rationale as Claim 1. 
Claim 9 is rejected using the same rationale as Claim 6.
Claim 11, Nasu et al. in view of Patterson et al. discloses the computer-implemented method of claim 7, wherein if the volume on the storage device is not within the proximity which is needed to meet performance requirements, then rejecting the request to associate attach the volume [Patterson Col. 7, lines 27-48; wherein only the nodes that meet the requirements are selected and therefore, others are rejected] .
Claim 12, Nasu et al. in view of Patterson et al. discloses the computer-implemented method of claim 7, wherein the request includes a list of alternative levels of performance characteristics in a priority order for communications between the storage device and the server computer [Patterson Col. 7, lines 27-48; wherein different levels of proximity are being considered in the selection process].
Claim 13, Nasu et al. in view of Patterson et al. discloses the computer-implemented method of claim 12, wherein if a first performance characteristic on the list is not achievable, then a next level of performance characteristics on the list is analyzed and a different locality of the storage device is chosen to meet the next level of performance characteristics [Patterson Col. 7, lines 27-48; wherein different levels of proximity are being considered in the selection process].
Claim 14 is rejected using the same rationale as Claim 2. 
Claim 16 is rejected using the same rationale as Claim 4.
Claim 18 is rejected using the same rationale as Claim 1.
Claim 20 is rejected using the same rationale as Claim 6.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nasu et al. [US 10,528,279] in view of Patterson et al. [US 7,962,520] further in view of Raju et al. [US 2015/0281407].
Claim 5, Nasu et al. in view of Patterson et al. discloses the system of claim 4, wherein the data center includes server computers interconnected [Fig. 1]. Nasu in view of Patterson does not teach but Raju et al. discloses in a spine-leaf network topology where the second server computer is within a same spine as the first server computer in the spine-leaf network topology [see par. 0008 and the known structure of a spine leaf topology].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Nasu et al. as modified by Patterson et al. to include a spine leaf network topology since it is a well-understood network topology that provides for maximum utilization of network links in terms of bandwidth.
Claim 17 is rejected using the same rationale as Claim 5.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nasu et al. [US 10,528,279] in view of Patterson et al. [US 7,962,520] further in view of Dudgeon et al. [US 2011/0072230]
Claim 10, Nasu et al. in view of Patterson et al. discloses the computer-implemented method of claim 7.  Nasu et al. in view of Patterson et al. does not teach but Dudgeon et al. discloses the volume is a first volume, and wherein the computer-implemented method further includes: monitoring usage of volumes within the cloud provider; and moving a second volume having usage below a threshold level to free up storage space for the first volume, wherein the second volume is moved from a first data center including the server computer hosting the virtual machine to a second data center [see Abstract].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Nasu as modified by Patterson to include the dynamically adjustment of free space, as disclosed by Dudgeon since doing so ensures that the storage system maintains a safe level of usable storage space to function.  
Claim 19 is rejected using the same rationale as Claim 10.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rao et al. [US 10,834,190]; Provisioning of Clustered Containerized Applications; discloses the selection of storage nodes based on node-to-node proximity [see Claim 1].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIDYS ROJAS/Primary Examiner, Art Unit 2133